RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido libre con cargo a vacaciones el viernes 23 de noviembre de 2007 a los empleados, las empleadas, los fun-cionarios y las funcionarias de la Rama Judicial.
A tales efectos y por nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos dis-puestos en las distintas leyes y reglas aplicables a los pro-cedimientos y trámites judiciales, se aplicará lo dispuesto *556por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. secs. 72 y 73) y se considerará el viernes 23 de noviembre de 2007 un día feriado completo. Cualquier tér-mino que venza ese día se extenderá hasta el lunes 26 de noviembre de 2007, próximo día laborable.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo